Title: To Benjamin Franklin from Isaac Norris, 4 January 1760
From: Norris, Isaac
To: Franklin, Benjamin


          
            
              Dear Friend B Franklin
              Fairhill, Janry 4th. 1760
            
            The Bearer Charles Monk calling here in his way to N York from whence he is going to England. I send by him this short Letter for which I detain him on his Journey to inform you we have nothing very new or important in America since the reduction of Quebeck. Our Forces are quiet and General Stanwix continues at Pitsburg (as I hear laid up with a Fit of the Gout). Major Gates left the Troops there very lately well and in good health. At our last sitting in December our House reduced our Forces to 150 Men intended to Garrison Fort Augusta Littleton and Fort Allen with a Design to protect our Indian Trade.
            General Stanwix had kept the Province Forces, as the former Generals had done, at Pitsburg designing to have them there this Winter and bring the Regulars into Winter Quarters if we had continued them, and if he had done so it would have been the Fourth Winter these poor Creatures had remained there from their Homes almost perishing for want of Necessaries whilst the Regulars were sent down (as they were last Year) to commit shocking Insults on the Inhabitants in their Quarters. The Highlanders who bear a most wretched Charracter here were particularly mischievious at Lancaster, last Winter, forced themselves into private Houses killed several in a most shameful Manner and committed every Disorder which could be expected or feard from such worthless miserable Creatures (set on as ’tis said by their Officers). These and other Reasons as well as the Peaceable Prospect on our Frontiers and our Inability to support the Charge we have been at for several Years past, determined the House to ease the Province of the heavy Expence we were incurring every Year by the failure of our Taxes to discharge the Grants to the Crown.
            
            We have not heard from you by the last Packet or Captain Nicholson who arrived just before the Winter set in, so that it is a long Time since our last advices from you either to myself or the Committee. I am Your Assured Friend
            
              I N
            
          
          
            (Ensclosed in this Letter I sent)
            3d Bill Exchange for £200. Joshua Howell on Messrs. Wm and Richard Baker. No. 2001
            NB as I had not Four Bills I must get another drawn by Joshua Howell if those three already Sent should Miscarry–in order to which I took a Certified Copy of the above Third Bill examind by [Israel?] Morris before I sent it enclosed in the above Letter.
            NB I have an Account from BF of the rect of the above Bill No. 2001 for £200 Ster
            BF recd this ackd. Feb
          
        